DETAILED ACTION
Applicant's arguments filed on 05/27/2021 with respect to the claims have been fully considered and are persuasive.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1; prior art of record fails to disclose either by itself or in combination:  “…apply the first supply voltage to a first node in a first mode via a first switch, and apply the first supply voltage to a second node in a second mode via a second switch; a first low drop output (LDO) regulator connected to the first node, the first LDO regulator configured to be selectively connected to the first DC-DC converter via the first switch to receive the first supply voltage, the first LDO regulator configured to provide an output voltage to an output node by regulating the first supply voltage; and a second LDO regulator directly connected to the first node, the second LDO regulator configured to provide an auxiliary current to the first node when the first DC-DC converter does not apply the first supply voltage to the first node via the first switch and supplies the first supply voltage to the second node via the second switch.”
Claim 11; prior art of record fails to disclose either by itself or in combination:  “…a switching circuit including a first switch and a second switch, the first switch configured to connect or disconnect an output end of the first DC-DC converter to a first node and the second switch configured to connect or disconnect the output end of the first DC-DC converter to a second node based on a mode setting signal; a first low drop output (LDO) regulator configured to provide an output voltage to an output node by regulating the first supply voltage on the first node; and a second LDO regulator directly connected to the first node, the second LDO regulator configured to maintain a level of the first supply voltage by supplying a current to the first node when the first DC-DC converter is not connected to the first node and connected to the second node and supplies the first supply voltage to the second node.”
Claim 16; prior art of record fails to disclose either by itself or in combination:  “…regulating a voltage of a first node, the method comprising: switching an output end of a first direct current (DC)-DC converter from the first node to a second node; applying an auxiliary current to the first node by a first low drop output (LDO) regulator directly connected to the first node in response to a disconnection between the output end of the first DC-DC converter and the first node and a connection between the output end of the first DC-DC converter and the second node; and supplying the output voltage by regulating the voltage of the first node by a second LDO regulator.”
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838